DETAILED ACTION
This Non-Final Office Action is in response to the amendment and / or remarks filed on April 15, 2021.  Claims 1 – 20 are pending and currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,701,913 B1) to LeDuc et al., in view of (U.S. Patent Number 6,199,735 B1) to Cothern et al.
Regarding claim 1, LeDuc et al., discloses the receiver mount (i.e. Left Protruding End Portion of (1116) adjacent (1112) in Figure 11) configured for mounting to the hitch receiver (102) of the vehicle (104) (See Figures 1 & 2), wherein the centerline bisects the receiver mount (i.e. Left Protruding End Portion of (1116) adjacent (1112) in Figure 11) in the vertical direction; the first arm (1116) having the first end and the second end (i.e. Left & Right End Portions of (1116) in Figure 11), the first end (i.e. Left End Portion of (1116) in Figure 11) attached to the receiver mount (i.e. Left Protruding End Portion of (1116) adjacent (1112) in Figure 11), the first arm  (1116) extending laterally from the about the single pivot axis (1110) between the closed position and an open position relative to the first arm (1116) (See Figure 11); wherein, when the second arm (1104 & 1106) is in the closed position (See Figure 11 – but with extendable telescoping of 11-4 and 11-6)); and the adapter(1114), which holds a grill,  attached to or near the second end of the second arm (1104), the center of the adapter (1114) is offset from (i.e. via Extendable Telescoping of (1104) w/ (1106) in Figure 11) the centerline and is located on an opposite lateral side of the centerline from the second end of the first arm (1116) (See Figure 11) (See Column 13, lines 52 – 67).
However, LeDuc et al., does not disclose the hitch adapter attached to or near the second end of the second arm.  
Cothern et al., teaches the hitch adapter (80) attached to or near the second end of the second arm (62) (See Figures 5, 6, 7 & 8).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the second end of the assembly of LeDuc et al., that receives the grill with the hitch adapted as taught by Cothern et al., to allow the assembly of LeDuc et al., to be used with other prior art load carriers while allowing them to pivot out from the vehicle to allow access to the rear of the vehicle.

	Regarding claim 2, LeDuc et al., as modified by Cothern discloses wherein the hitch adapter (80) is located above the receiver mount (30) (See Figures 5 & 6).
  
Regarding claim 5, LeDuc et al., as modified by Cothern et al., discloses further comprising the lock-closed arrangement (73 & 71) configured to secure the second arm (62) in the closed position (See Figure 3).

Regarding claim 16, LeDuc et al., as modified by Cothern et al., discloses the lock-closed arrangement (73 & 71) comprising the lock tab (71) carried by one of the first arm and the second arm (62) and the cooperating aperture (77) defined by the other of the first arm (60) and the second arm, wherein the lock pin (73) extends through the lock-tab aperture (75) and into the aperture (77) (See Figures 7 & 8).

Regarding claim 19, LeDuc et al., discloses the adapter (1114) is the only adapter (1114) of the accessory mount assembly that is offset (i.e. via Extendable Telescoping (1104) w/ (1106) in Figure 11) from the centerline (See Figure 11).
Furthermore, LeDuc et al., as modified by Cothern discloses the hitch adapter (80) (See Figures 5 & 6).
	
Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,701,913 B1) to LeDuc et al., and (U.S. Patent Number 6,199,735 B1) ., as applied to claim 3 above, and further in view of (U.S. Patent Number 6,386,410 B1) to Van Dusen et al.
Regarding claim 3, LeDuc et al., does not explicitly discloses one of the first arm and the second arm comprises the curved or angled portion and the horizontal portion.
Van Dusen et al., teaches the first arm (112) comprises the curved or angled portion (117) and the horizontal portion (i.e. Right Portion of (112) in Figure 5) for the purpose of sweeping back towards the vehicle (See Column 4, lines 52 – 54).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first arm comprise the curved or angled portion and the horizontal portion as taught by Van Dusen et al., with the accessory mount assembly of LeDuc et al., in order to allow the arm to swept-back toward the vehicle.

Regarding claim 4, LeDuc et al., as modified by Van Dusen discloses wherein the curved or angled portion (117) is located closer to the receiver mount (114) than the horizontal portion (i.e. Right Portion of (112) in Figure 5).

Claims 6, 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,701,913 B1) to LeDuc et al., and (U.S. Patent Number 6,199,735 B1) to Cothern et al., as applied to claim 5 above, and further in view of (U.S. Patent Publication Number 2009 / 0001109 A1) to Wilkins.
Regarding claim 6, LeDuc et al., as modified by Cothern et al., discloses wherein the lock-closed arrangement (73 & 71) (See Figures 5 & 6).
explicitly disclose the support bar having the first end and the second end each connected to the second arm, wherein the lock-closed arrangement located at or near the first end of the support bar.
Wilkins discloses the support bar (62A & 62B) having the first end and the second end each connected to the second arm (22), wherein the lock-closed arrangement (46, 48 & 50) is located at or near the first end of the support bar (62A & 62B) (See Figures 2, 4 & 5) for the purpose of storing, carrying and supporting a spare tire and preventing excess movement.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the support bar having the first end and the second end each connect to the second arm, wherein the lock-closed arrangement is located at or near the first end of the support bar as that by Wikins with the accessory mount assembly of LeDuc et al., in order to store, carry and support a spare tire and prevent excess movement.  

Regarding claim 7, LeDuc et al., as modified by Wilkins discloses further comprising the gusset (66) between the second arm (22) and the first end of the support bar (62A & 62B) (See Figure 5).  

Regarding claim 14, LeDue et al., as modified by Wilkins discloses the spare wheel mount (52, 54 & 60) (See Figure 5).

Claims 8, 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,701,913 B1) to LeDuc et al., (U.S. Patent Number 6,199,735 B1) to Cothern et al., and (U.S. Patent Publication Number 2009 / 0001109 A1) to Wilkins as applied to claim 7 above, and further in view of (U.S. Patent Number 5,713,501) to Yokoyama et al.
Regarding claim 8, LeDuc et al., as modified by above does not disclose wherein the gusset at least partially covers the lock-closed arrangement when the accessory mount assembly is viewed from the rear.
Yokoyama et al., teaches the gusset (11) at least partially covers the lock-closed arrangement (15) when the accessory mount assembly (9) is viewed from the rear (See Figures 1 & 3B).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the gusset at least partially coving the lock-closed arrangement when the accessory mount assembly is viewed from the rear as taught by Yokoyama et al., with the accessory mount assembly of LeDuc et al., in order to provide security.

Regarding claim 9, LeDuc et al., as modified by Yokoyama et al., discloses wherein at least a portion of the lock-closed arrangement (15) is located directly rearward of the gusset (11) when the accessory mount assembly (9) is viewed from the rear (See Figures 1 & 3B).

.

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,701,913 B1) to LeDuc et al., (U.S. Patent Number 6,199,735 B1) to Cothern et al., and (U.S. Patent Number 2009 / 0001109 A1) to Wilkins as applied to claim 6 above, and further in view of (U.S. Patent Number 5,806,736) to Kincart. 
Regarding claim 12, LeDuc et al., as modified by above does not disclose the support bar having a vertical portion and the portion having an oblique angle relative to the second arm.
Kincart teaches the support bar (16) has the vertical portion (i.e. Right Portion of (16) in Figure 1A) and the portion having the oblique angle (i.e. Left Portion of (16) in Figure 1A) relative to the arm (20) (See Figure 1A).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the support bar having the vertical portion and the portion having the oblique angle relative to the arm as taught by Kincart with the accessory mount of LaDuc et al., in order to provide support for the spare tire.

Regarding claim 13, LeDuc et al., as modified by Kincart discloses the portion having the oblique angle (i.e. Left Portion of (16) in Figure 1A) comprises the first end of the support bar (16) or is located closer to the first end than the second end of the support bar (16) (See Figure 1A).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,701,913 B1) to LeDuc et al., (U.S. Patent Number 6,199,735 B1) to Cothern et al., as applied to claim 1 above, and further in view of (U.S. Patent Number 5,094,373) to Lovci. 
Regarding claim 15, LeDuc et al., as modified above does not disclose the spare wheel mount supported on the support column, wherein the support column is located directly above the receiver mount.
Lovci teaches the spare wheel mount (88, 90, 92, 94 & 96) supported on the support column (60), wherein the support column (60) is located directly above the receiver mount (22) (See Figure 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the spare wheel mount supported on the support column, wherein the support column is located directly above the receiver mount as taught by Lovci with the accessory mount of LeDuc et al., in order to enhance produce aesthetics and appeal.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,701,913 B1) to LeDuc et al., (U.S. Patent Number 6,199,735 B1) to Cothern et al., as applied to claim 1 above, and further in view of (U.S. Patent Number 9,333,822 B1) to LaFave.
Regarding claim 20, LeDuc et al., does not explicitly disclose the hitch is the same size as the receiver mount.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the hitch the same size as the receiver mount as taught by LaFave with the swingable vehicle accessory mount assembly of LeDuc et al., in order to provide a uniformed continuous outer hitch surface and enhance product appeal.

Allowable Subject Matter
Claims 11, 17 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 10,384,621 B2) to Mehlen teaches the lock-closed arrangement (See Figure 2) comprises the handle (40); the lock eyelet (41) carried by one of the first arm (3) wherein the opening (i.e. Middle Gap Space of (41) in Figure 2) of the lock eyelet (41) is exposed from the other of the first arm (3), and wherein the opening (i.e. Middle Gap Space of (41) in Figure 2) is engaged by the latch (22) (See Figures 2 & 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/L.L.V/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734